--------------------------------------------------------------------------------

EXHIBIT 10.2

 
THIRD MODIFICATION AGREEMENT


This Third Modification Agreement ("Agreement") is made as of January 29, 2014,
by and among ESSEX PORTFOLIO, L.P., a California limited partnership
("Borrower"), U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent ("Agent"), under the Loan Agreement described below, U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as a Lender ("U.S.
Bank"), and each of the other Lenders set forth on the signature pages hereof
(and together with any other bank that becomes a party to the Loan Agreement in
the future, collectively, "Lenders").
Factual Background


A.            Under a Term Loan Agreement dated November 15, 2011 (as amended by
the modification agreements referenced below, the "Loan Agreement"), certain of
the Lenders originally agreed to make an unsecured term loan of up to
$200,000,000 (with an additional $100,000,000 "accordion" feature) to Borrower
(as amended as described below, the "Loan"), subject to the terms and conditions
specified therein.


B.             Borrower, Agent, and Lenders subsequently executed that certain
Modification Agreement dated as of July 30, 2012 (the "First Modification
Agreement"), which, among other things, extended the term of a portion of the
Loan, modified the interest rate payable under the Loan, and made additional
Loan proceeds available under the Loan (so that the total available principal
amount of the Loan was $350,000,000, with a $150,000,000 "accordion" feature),
as more fully set forth therein).


C.             Borrower, Agent, and Lenders subsequently executed that certain
Second Modification Agreement dated as of August 16, 2012 (the "Second
Modification Agreement"), which, among other things, modified the negative
pledge and limitations on affiliate indebtedness covenants in the Loan
Agreement.


D.            Borrower's obligations under the Loan are currently evidenced by
(i) an Amended and Restated Note dated July 30, 2012 made payable to U.S. Bank
National Association in the stated principal amount of Fifty-Three Million Five
Hundred Thousand Dollars ($53,500,000), (ii) an Amended and Restated Note dated
July 30, 2012 made payable to Bank of the West in the stated principal amount of
Twenty-Five Million Dollars ($25,000,000), (iii) an Amended and Restated Note
dated July 30, 2012 made payable to Bank of Montreal in the stated principal
amount of Thirty-Six Million Dollars ($36,000,000), (iv) an Amended and Restated
Note dated July 30, 2012 made payable to PNC Bank National Association in the
stated principal amount of Forty-Six Million Dollars ($46,000,000), (v) an
Amended and Restated Note dated July 30, 2012 made payable to Comerica Bank in
the stated principal amount of Ten Million Dollars ($10,000,000), (vi) an
Amended and Restated Note dated July 30, 2012 made payable to Capital One, N.A.
in the stated principal amount of Twenty Million Dollars ($20,000,000), (vii) a
Note dated July 30, 2012 made payable to Citibank, N.A.  in the stated principal
amount of Fifteen Million Dollars ($15,000,000), (viii) an Amended and Restated
Note dated July 30, 2012 made payable to Union Bank, N.A. in the stated
principal amount of Forty-Six Million Dollars ($46,000,000), (ix) an Amended and
Restated Note dated July 30, 2012 made payable to KeyBank National Association
in the stated principal amount of Twenty-Five Million Dollars ($25,000,000), (x)
an Amended and Restated Note dated July 30, 2012  made payable to Wells Fargo
Bank National Association in the stated principal amount of Forty-Eight Million
Five Hundred Thousand Dollars ($48,500,000), and (xi) an Amended and Restated
Note dated July 30, 2012 made payable to HSBC Bank USA, N.A. in the stated
principal amount of Twenty-Five Million Dollars ($25,000,000) (collectively, the
"Note").
-1-

--------------------------------------------------------------------------------

E.             As of the date of this Agreement the principal balance
outstanding under the Loan is $350,000,000.


F.             In connection with the Loan, Essex Property Trust, Inc., a
Maryland corporation ("Guarantor"), executed in favor of Agent and Lenders that
certain Payment Guaranty dated as of November 15, 2011 (the "Guaranty").


G.             Subject to the terms and conditions of this Agreement, Borrower,
Agent and Lenders have agreed to modify the terms of the Loan to, among other
things, modify the interest rate payable under the Loan and amend certain
financial covenants, as more fully set forth herein.


H.            As used in this Agreement, the term "Loan Documents" means the
Loan Agreement, the First Modification Agreement, the Second Modification
Agreement, the Note, the Guaranty and the other "Loan Documents" described in
the Loan Agreement, all as amended or modified hereby.  This Agreement shall
also constitute a Loan Document.  Capitalized terms used herein without
definition have the meanings ascribed to them in the Loan Agreement.


Agreement


Therefore, Borrower, Agent and Lenders agree as follows:


1.              Recitals.  The recitals set forth above in the Factual
Background are true, accurate and correct, and such recitals hereby are
incorporated herein as an agreement of Borrower, Agent and Lenders.


2.              Reaffirmation of Obligations.  Borrower reaffirms all of its
Obligations under the Loan Documents, and Borrower acknowledges that it has no
claims, offsets or defenses with respect to the payment of sums due under the
Note or any other Loan Document.  Without limiting the foregoing, Borrower (a)
reaffirms Agent's right, following the occurrence of any Event of Default,
subject only to the terms and conditions of the Loan Agreement, to apply any and
all payments made by Borrower or otherwise received by Agent or Lenders with
respect to the Loan to the obligations owing by Borrower under the Loan
Documents in such order and manner deemed appropriate by Agent in its sole
discretion (subject only, as between Agent and Lenders, to the provisions of the
Loan Agreement governing the application of payments as between Agent and
Lenders), and (b) expressly waives all of its rights under applicable law or
otherwise to direct Agent as to such application or to designate the portion of
the obligations to be satisfied.
-2-

--------------------------------------------------------------------------------

3.              Exiting Lender; Assignment and Assumption of Exiting Lender’s
Commitment.  On the Effective Date, KeyBank National Association's (the "Exiting
Lender") existing Commitment is being assigned to and assumed by other Lenders
as indicated on Schedule 1.1 attached hereto (i.e., U.S. Bank National
Association's Commitment is increasing by $7,000,000, from $53,500,000 to
$60,500,000, Wells Fargo Bank, National Association's Commitment is increasing
by $6,000,000, from $48,500,000 to $54,500,000, PNC Bank National Association's
Commitment is increasing by $6,000,000, from $46,000,000 to $52,000,000, and
Union Bank, N.A.'s Commitment is increasing by $6,000,000, from $46,000,000 to
$52,000,000, each of the foregoing Lenders herein referred to as the “Assuming
Lenders”).  Such assignment and assumption by the Assuming Lenders shall be
automatically be effective on the Effective Date, and thereafter, Exiting Lender
shall be released from its obligations under this Agreement and shall cease to
be a party to the Loan Agreement but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4, and 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  The
modified Commitments of the remaining existing Lenders following the Effective
Date shall be as set forth in the new Schedule 1.1 attached to this Agreement,
effective as of the Effective Date and such Commitments shall be evidenced by
the existing Notes and amended and restated Notes in the amount of the
applicable new Commitments as to the Assuming Lenders.  None of the new Notes
are intended to, nor shall they be construed to, constitute a refinancing,
repayment, accord or satisfaction, or novation of the Exiting Lender’s Note or
any of the obligations contained therein.
 
4.              New Definitions.  The "Definitions" section of the Loan
Agreement is hereby amended by adding the following definitions, in appropriate
alphabetical order:
 
"Third Modification Agreement":  Means that certain Third Modification Agreement
dated as of January 29, 2014 executed by and among Borrower, Administrative
Agent and the Lenders.
 
"Modification Fee Letter":  Means that certain letter dated as of January 29,
2014 executed by and among Borrower and Administrative Agent.
 
5.              Existing Definitions.
 
(a)            The definition of "Applicable Committed Loan Margin" contained in
the "Definitions" section of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:
 
"Applicable Committed Loan Margin" means the Applicable LIBOR Committed Loan
Margin or the Applicable Reference Rate Committed Loan Margin determined from
the following pricing grid based on the current published or private ratings of
Guarantor's senior unsecured long term debt, as provided below:
-3-

--------------------------------------------------------------------------------

TIER
 
GUARANTOR'S SENIOR
UNSECURED LONG
TERM DEBT RATING
 
APPLICABLE LIBOR
COMMITTED LOAN
MARGIN
 
APPLICABLE
REFERENCE
RATE
COMMITTED
LOAN
MARGIN
 
I
A- and/or A3 or better
1.00%
 0%
II
BBB+ and/or Baal
1.05%
.05%
III
BBB and/or Baa2
1.20%
.20%
IV
BBB- and/or Baa3
1.55%
.55%
V
Less than BBB- and/or Baa3
2.00%
1.00%



Borrower shall provide to Administrative Agent written evidence of the current
rating or ratings on Guarantor's senior unsecured long term debt by any of
Moody's, S&P and/or Fitch, if such rating agency has provided to Guarantor a
rating on such senior unsecured long term debt, which evidence shall be
reasonably acceptable to Administrative Agent; provided, that, at a minimum,
Guarantor must provide such a rating from either Moody's or S&P.  In the event
that Guarantor has a rating on its senior unsecured long term debt provided by
(a) both Moody's and S&P, (b) both Moody's and Fitch, (c) both S&P and Fitch, or
(d) each of Moody's, S&P and Fitch, and there is a difference in rating between
such rating agencies, the Applicable Committed Loan Margin shall be based on the
higher rating.  Changes in the Applicable Committed Loan Margin shall become
effective on the first day following the date on which any of Moody's, S&P or
Fitch that has provided Guarantor a rating on Guarantor's senior unsecured long
term debt changes such rating.  Borrower shall notify Administrative Agent of
any such changes in Guarantor's senior unsecured long term debt pursuant to and
in accordance with Section 6.4(i); provided, however, that any increase in the
Applicable Committed Loan Margin that results from a change in the rating of
Guarantor's senior unsecured long term debt shall become effective on the first
day following the date on which the rating agency changes such rating, as
provided in the immediately preceding sentence, whether or not Borrower has
notified Administrative Agent of any such change.  On the Closing Date, the
Applicable Committed Loan Margin shall be based on Tier III."
 
(a)            The definition of "Capitalization Rate" contained in the
"Definitions" section of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:
 
"Capitalization Rate” means 6.00% from the Effective Date (as defined in the
Third Modification Agreement)."
 
6.              Further Modifications to the Loan Agreement.  The Loan Documents
are hereby further amended as follows:
 
(a)             Section 6.10 (Certain Debt Limitations) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
-4-

--------------------------------------------------------------------------------

"Certain Debt Limitations.  (a) The Outstanding Amount of all Loans shall not
exceed the Availability at any time and (b) the amount of Secured Debt at the
end of each calendar quarter shall not exceed 40% of the Gross Asset Value at
such time."
 
(b)            Section 6.12 (Maximum Unsecured Debt Leverage Ratio) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
 
"Maximum Unsecured Debt Leverage Ratio.  The ratio determined at the end of each
calendar quarter of (a) the Unencumbered Asset Value for the four consecutive
calendar quarter period ending on such date divided by (b) the amount of
Unsecured Debt for such four calendar quarter period shall not be less than
1.50:1.0."
 
(c)             Section 6.13 (Maximum Quarterly Dividends) of the Loan Agreement
is hereby deleted in its entirety and replaced with the following:
 
“During the continuance of any Event of Default, aggregate distributions shall
not exceed the minimum amount that Guarantor must distribute to its shareholders
in order to qualify as a real estate investment trust under the provisions of
Internal Revenue Code Sections 856 and 857.”
 
(d)            The following new Section 7.17 is hereby added as follows:
 
“Section 7.17.  OFAC; FCPA.  None of (a) Borrower, any Subsidiary (as
hereinafter defined) of Borrower or Guarantor and (b) each Person that, directly
or indirectly, is in Control (as hereinafter defined) of a Person described in
clause (a) above, is currently subject to any United States sanctions
administered by the Office of Foreign Asset Control of the Department of
Treasury of the United States (“OFAC”); and Borrower will not directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any United States sanctions administered by OFAC. 
In addition, Borrower hereby agrees to provide to Administrative Agent and
Lenders any additional information that Administrative Agent or any Lender deems
reasonably necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.  For
purposes of this Section 7.17, (i) “Subsidiary” shall mean, with respect to any
Person (the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests  are, as of such date, directly or indirectly
owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and (ii) “Control” shall mean
the direct or indirect (x) ownership of, or power to vote, 51% or more of the
issued and outstanding equity interests having ordinary voting power for the
election of directors of a Person or other Persons performing similar functions
for such Person, or (y) power to direct or cause the direction of the management
and policies of a Person whether by ownership of equity interests, contract or
otherwise.  To Borrower’s knowledge, no part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.”
-5-

--------------------------------------------------------------------------------

(e)             Effective as of the Effective Date, Schedule 1.1 to the Loan
Agreement is hereby deleted, and the new Schedule 1.1 attached to this Agreement
is hereby substituted in place thereof, and the new Schedule 1.1 attached hereto
shall, from and after the Effective Date, be the governing Schedule for the
Commitments and the Pro Rata Shares of the Lenders under the Loan Agreement and
with respect to the Loan.
 
(f)              In order to properly reflect and evidence the new Commitments
and Pro Rata Shares of each of the Lenders under the Loan Agreement as modified
by this Agreement, Borrower shall execute and deliver new Notes to each of the
Assuming Lenders whose Commitments are changing as described herein in the
amount of their new Commitments, substantially in the same form of Note as
previously executed by Borrower in connection with the existing Loan Agreement,
with such changes thereto as Agent shall reasonably require.  Following receipt
of the new Notes, the superseded old Note for the Exiting Lender and the Notes
being replaced for the applicable Lenders shall be marked "cancelled" and
returned to the Borrower.
 
7.              No Other Modifications.  Except as expressly set forth in this
Agreement, the Loan Documents shall be and remain unmodified and in full force
and effect
 
8.              General Release.  As further inducement to Agent and Lenders to
enter into this Agreement, Borrower and Guarantor hereby release Agent and
Lenders as follows:
 
(a)            Borrower and Guarantor and their heirs, successors and assigns
(collectively, the "Releasing Parties") do hereby release, acquit and forever
discharge Agent and Lenders of and from any and all claims, demands,
obligations, liabilities, indebtedness, breaches of contract, breaches of duty
or any relationship, acts, omissions, misfeasance, malfeasance, cause or causes
of action, debts, sums of money, accounts, compensation, contracts,
controversies, promises, damages, costs, losses and expenses of every type,
kind, nature, description, or character, whether known or unknown, suspected or
unsuspected, liquidated or unliquidated, each as though fully set forth herein
at length, which in any way, have, prior to the Effective Date, arisen out of,
are connected with or related to the Loan Documents, this Agreement or any
earlier and/or other agreement or document referred to therein (collectively,
the "Released Claims").
 
(b)            The agreement of the Releasing Parties, as set forth in the
preceding subparagraph (a) shall inure to the benefit of the successors,
assigns, insurers, administrators, agents, employees, and representatives of
Agent and Lenders.
 
(c)            The Releasing Parties have read the foregoing release, fully
understand the legal consequences thereof and have obtained the advice of
counsel with respect thereto.  The Releasing Parties further warrant and
represent that they are authorized to make the foregoing release.
-6-

--------------------------------------------------------------------------------

(d)            Each Releasing Party acknowledges that the foregoing release
shall extend to Released Claims which the Releasing Party does not know or
suspect to exist in Releasing Party's favor at the time of executing this
Agreement, regardless of whether such Released Claims, if known by such
Releasing Party, would have materially affected such Releasing Party's decision
to enter into this Agreement.  Each Releasing Party acknowledges that they are
familiar with Section 1542 of the Civil Code of the State of California which
provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Each Releasing Party waives and relinquishes any right or benefit which it has
or may have under Section 1542 of the Civil Code of the State of California and
any similar provision of the statutory or non-statutory law of any other
jurisdiction, to the full extent that it may lawfully waive all such rights and
benefits.  In connection with such waiver and relinquishment, each Releasing
Party acknowledges that it is aware that it or its attorneys or agents may
hereafter discover facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Section 8
or the other parties hereto, but that each Releasing Party intends hereby fully,
finally and forever to settle, waive and release all of the Released Claims,
known or unknown, suspected or unsuspected, which now exist or may exist
hereafter between Releasing Parties and Agent and Lenders in connection with the
Loan, except as otherwise expressly provided in this Section 8.  This foregoing
release shall be and remain in effect notwithstanding the discovery or existence
of any such additional or different facts.
 
(e)            Each Releasing Party warrants and represents that it is the sole
and lawful owner of all right, title and interest in and to all of the
respective Released Claims released hereby and that it has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person or entity any such claim or any
portion thereof.
 
(f)             This release is not to be construed and does not constitute an
admission of liability on the part of Agent or Lenders.  This release shall
constitute an absolute bar to any Released Claim of any kind, whether such claim
is based on contract, tort, warranty, mistake or any other theory, whether
legal, statutory or equitable.  The Releasing Parties specifically agree that
any
attempt to assert a claim barred hereby shall subject each of them to the
provisions of applicable law setting forth the remedies for the bringing of
groundless, frivolous or baseless claims or causes of action.
 
__________
__________
Borrower's Initials
Guarantor's Initials

-7-

--------------------------------------------------------------------------------

9.              Conditions Precedent.  Before this Agreement becomes effective
and any party becomes obligated under it, all of the following conditions shall
have been satisfied in a manner acceptable to Agent in the exercise of Agent's
sole judgment (except as waived or reserved by Agent in writing):
 
(a)            Agent shall have received fully executed originals of this
Agreement, the new Notes for each Lender (as specified in Section 6(e) above of
this Agreement), the Modification Fee Letter and any other documents which Agent
may reasonably require or request in accordance with this Agreement or the other
Loan Documents (including, without limitation, pertaining to the Patriot Act).
 
(b)            Guarantor shall have executed and delivered to Agent the attached
Consent of Guarantor.
 
(c)            Borrower shall have paid to Agent all fees set forth in the
Modification Fee Letter.
 
(d)            Agent and Lenders shall have received reimbursement, in
immediately available funds, of all reasonable actual, out-of-pocket costs and
expenses incurred by Agent and Lenders in connection with the Loan or this
Agreement, including the legal fees, charges and expenses of Agent's counsel
(determined on the basis of such counsel's generally applicable rates, which may
be higher than the rates such counsel charges Agent in certain matters).
 
(e)            Agent shall have received all documents evidencing the formation,
organization and valid existence of the Borrower and Guarantor (to the extent
such documents have been amended or modified since the original Closing
Date) and the authorization for the execution, delivery, and performance of the
Agreement.
 
(f)             No change shall have occurred in the financial condition of
Borrower or Guarantor, which would have, in Agent's sole judgment, a material
adverse effect on Borrower's or Guarantor's ability to repay the Loan or
otherwise perform its obligations under the Loan Documents.
 
(g)            Exiting Lender shall have received the applicable payment from
the Assuming Lenders necessary to pay Exiting Lender an amount equal to the
outstanding balance of the Loan under the Exiting Lender’s Note as of the
Effective Date.  Upon receipt of such amounts, the assignment and assumption of
the Exiting Lender’s Note, in the pro rata portions indicated herein, shall
immediately and automatically be effective.
 
(h)            Borrower's representations and warranties set forth in Section 10
below are  true and correct in all respects.
 
(i)             The conditions precedent shall have been satisfied prior to
January 29, 2014  unless waived or reserved by Agent in writing.
 
(j)              Each of the Lenders shall have received credit approval from
the appropriate credit committee or other authority within that Lender as to its
Commitment and performance of its obligations under the Loan Agreement and other
Loan Documents, as modified by this Agreement.
-8-

--------------------------------------------------------------------------------

10.           Borrower's Representations and Warranties.  Borrower represents
and warrants to Agent and Lenders as follows:

 
(a)            Loan Documents.  Except as previously disclosed to Agent in
writing, all representations and warranties made and given by Borrower in the
Loan Documents are true, accurate and correct in all material respects. 
Borrower is in compliance with all covenants, terms and conditions in effect and
as required under the Loan Documents (as modified by this Agreement).
 
(b)            No Default.  No Event of Default has occurred and is continuing,
and no event has occurred and is continuing which, with notice or the passage of
time or both, would be an Event of Default.
 
(c)            Borrowing Entity.  Borrower is a limited partnership which is
duly organized, validly existing and in good standing under the laws of the
State of California and is duly qualified to conduct business, and is in good
standing, in the State of California and, to the extent legally required,  in
each other state in which it conducts business.  Except as previously disclosed
in writing by Borrower to Agent, there have been no changes in the organization,
composition, ownership structure or formation documents of Borrower since the
Closing Date.  Borrower's execution and delivery of this Agreement and the
continued performance by Borrower of its obligations under the Loan Documents to
which it is a party have been duly authorized by all necessary action on the
part of Borrower and any other required parties.  This Agreement has been duly
executed and delivered by Borrower and is the binding obligation of Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors' rights.
 
11.           Incorporation.  This Agreement shall form a part of each Loan
Document, and all references to a given Loan Document shall mean that document
as modified pursuant to this Agreement.  For purposes of this Agreement, the
"Effective Date" shall be the date that Agent notifies Borrower that all of the
conditions precedent set forth in Section 9 hereof have been satisfied in a
manner acceptable to Agent in the exercise of Agent's sole judgment, or waived
or reserved by Agent in writing.
 
12.           No Prejudice; Reservation of Rights.  Except as expressly set
forth herein, this Agreement shall not prejudice any rights or remedies of Agent
or Lenders under the Loan Documents.  Agent and Lenders reserve, without
limitation, all rights which it has against any endorser of the Note.
 
13.           No Impairment.  Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all such documents
shall remain in full force and effect.
-9-

--------------------------------------------------------------------------------

14.           Integration.  The Loan Documents, including this Agreement: (a)
integrate all the terms and conditions mentioned in or incidental to the Loan
Documents; (b) supersede all oral negotiations and prior and other writings with
respect to their subject matter; and (c) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in those documents and as the complete and exclusive statement of the
terms agreed to by the parties.  If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument in effect as of the Effective Date, including any of the other Loan
Documents, the terms, conditions and provisions of this Agreement shall prevail.
 
15.           Miscellaneous.  This Agreement and any attached consents or
exhibits requiring signatures may be executed in counterparts, and all
counterparts shall constitute but one and the same document.  If any court of
competent jurisdiction determines any provision of this Agreement or any of the
other Loan Documents to be invalid, illegal or unenforceable, that portion shall
be deemed severed from the rest, which shall remain in full force and effect as
though the invalid, illegal or unenforceable portion had never been a part of
the Loan Documents.  This Agreement shall be governed by the laws of the State
of California, without regard to the choice of law rules of that State.  As used
here, the word "include(s)" means "includes(s), without limitation," and the
word "including" means "including, but not limited to."
 
[Signatures on following page]
-10-

--------------------------------------------------------------------------------

 
Borrower:
 
ESSEX PORTFOLIO, L.P.,
a California limited partnership
    By:  ESSEX PROPERTY TRUST, INC.,   a Maryland corporation, its general
partner  
 
By:
/s/ Mark J. Mikl
 
 
Name: Mark J. Mikl
 
 
Title:  Senior Vice President



 
925 East Meadow Drive
 
Palo Alto, CA 94303
 
Attn:    Mark J. Mikl (facsimile: (650) 843-1514)
Jordan E. Ritter (facsimile: (650) 858-1372)
Michael T. Dance (facsimile: (650) 858-0139)
Internet Website: www.essexpropertytrust.com

 
Agent:
 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent
   
By:
/s/ Michael Diemer
 
 
Name: Michael Diemer
 
 
Title:   Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]
S-1

--------------------------------------------------------------------------------

Lenders:
 
U.S. BANK NATIONAL ASSOCIATION,
as Lender
   
By:
/s/ Michael Diemer
 
 
Name: Michael Diemer
 
 
Title:   Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]




S-2

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
   
By:
/s/ Kevin A. Stacker
 
 
Kevin A. Stacker
 
 
Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]




S-3

--------------------------------------------------------------------------------

UNION BANK, N.A.,
as Lender
   
By:
/s/ Thomas E. Little
 
 
Thomas E. Little, Vice President
 

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]
S-4

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Lender
   
By:
/s/ Nicolas Zitelli
 
 
Nicolas Zitelli
 
  Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]


S-5

--------------------------------------------------------------------------------

BANK OF MONTREAL,
as Lender
   
By:
/s/ Gwendolyn Gatz
 
 
Gwendolyn Gatz,
 
  Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]


S-6

--------------------------------------------------------------------------------

BANK OF THE WEST,
as Lender
   
By:
/s/ Michael Pavao
 
 
Name:  Michael Pavao
 
  Title:    Vice President     By:   /s/ Benjamin Arroyo   Name:  Benjamin
Arroyo   Title:    Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]


S-7

--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,
as Lender
   
By:
/s/ Jack P. Kissane
 
 
Jack P. Kissane
 
  Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]
S-8

--------------------------------------------------------------------------------


CAPITAL ONE, N.A.,
as Lender
   
By:
/s/ Frederick H. Denecke
 
 
Frederick H. Denecke
 
  Senior Vice President

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]




S-9

--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Lender
   
By:
/s/ John C. Rowland
 
 
John C. Rowland, Vice President
 

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]


S-10

--------------------------------------------------------------------------------




COMERICA BANK,
a Texas banking association,
as Lender
   
By:
/s/ Sam F. Meehan
 
 
Sam F. Meehan, Vice President
 

 
[Signatures Continue on the Next Page]


[Signature Page to Third Modification Agreement]




S-11

--------------------------------------------------------------------------------


CONSENT OF GUARANTOR


The undersigned, having read and understood the foregoing Third Modification
Agreement ("Agreement"), hereby (i) consents to all of the terms, conditions and
provisions of the Agreement and the transactions contemplated by the Agreement,
including, but not limited to, Sections 2 through 8, inclusive, thereof, (ii)
agrees that the Agreement does not terminate any of the obligations of the
undersigned to Agent and Lenders under the Guaranty, and (iii) reaffirms its
obligations under the Guaranty in light of the Agreement (including, but not
limited to, Sections 2 through 8, inclusive, thereof).  The undersigned, having
reread the Guaranty and with advice of its own counsel, hereby reaffirm and
restate all waivers, authorizations, agreements and understandings set forth in
the Guaranty, as though set forth in full herein.  Capitalized terms used in
this consent but not otherwise defined shall have the meanings ascribed to such
terms in the Agreement.
 
Dated as of January 29, 2014.
 
"Guarantor"
 
ESSEX PROPERTY TRUST, INC.,
a Maryland corporation
 
 
By:   /s/ Mark J. Mikl Name: Mark J. Mikl Title: Senior Vice President

 
CONSENT

--------------------------------------------------------------------------------


SCHEDULE 1.1
 
LENDERS NAMES, COMMITMENTS AND PRO RATA SHARES
 
LENDER
 
TERM
COMMITMENT
 
PRO RATA
SHARE % *
US Bank National Association
 
$
60,500,000
 
 
Wells Fargo Bank National Association
 
$
54,500,000
 
 
PNC Bank, National Association
 
$
52,000,000
 
 
Union Bank
 
$
52,000,000
 
 
Bank of Montreal
 
$
36,000,000
 
 
Bank of the West
 
$
25,000,000
 
 
HSBCBank USA, N.A.
 
$
25,000,000
 
 
Capital One, N.A.
 
$
20,000,000
 
 
Citibank, N.A.
 
$
15,000,000
 
 
Comerica Bank
 
$
10,000,000
 
 
TOTAL
 
$
350,000,000
 
100.00%




*  The Pro Rata Share Rata Percentage for a Lender shall be equal to the
percentage obtained by dividing such Lender's Commitment by the total aggregate
Commitment of all Lenders, as calculated by Administrative Agent.



 
SCHEDULE 1.1

--------------------------------------------------------------------------------
